DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
 1.  	Claims 41-59 were previously pending consideration.  Per the received amendment, claims 41-59 have been cancelled, and claims 60-75 have been newly added.
2.	Claims 60-75 are currently pending consideration.  This rejection is made NON-FINAL.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks

5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.


8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.


Response to Arguments

Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive.  The Applicant has cancelled all the previous claims and added new claims.  The new claims have many of the same deficiencies as the previous set of claims.  The claims are written in an ambiguous and narrative form which renders the claims difficult to understand.  Many terms are not defined in the claims and what the Applicant is attempting to claim is indefinite.  More detail will be given in the rejections provided below.  The Applicant should look at the claims provided in the cited patents provided for examples of claim language.
The Applicant has attempted to address the 112 written description requirements by replacing the specification (see Applicant’s Remarks pages 2-37).  The additions which were not supported by the original specification are considered NEW MATTER.  An Applicant cannot add new matter to the 
The Applicant provided a further amendment specification, but it does not accurately disclose what has been amended or cancelled from the original specification filed on April 24, 2017.  There are multiple paragraphs that are added or modified without the proper markings (see pages 1-40 of the Remarks).  The Applicant claims that there is no new matter introduced, but there are multiple instances of subject matter that was not disclosed in the original disclosure (see for example pages 3-4 of the amended specification).  
The Applicant argues that there cannot be any new matter as “innovative AIR Oracle possesses the most innovative fundamental scientific matter” (see Remarks:  pages 1-2).  This argument would apply to a prior art rejection.  The new matter rejection merely points to the original filing (April 24, 2017) and compares the new filing with the original disclosure to determine if anything “new” was added.  New would encompass subject matter which was not present in the original filing.  The recent filing, on March 17, 2021, further adds new material to the specification (see pages 3-4, 17).  
Furthermore, the original specification (filed on April 24, 2017) does not enable many elements of the claims presented.  Further clarification of the enablement issues are provided below. 


Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
	 (Pages 3-4 of Amended Specification):  In the interactive touchscreens and viewing touchscreens of in networked mobile communication devices and laptops, desktops and servers, said 
	Many of these instances exist where a clear understand of the inventive concept is lacking.  

Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).  Applicant once again added new matter to the specification without any remarks on how the matter added was supported by the original disclosure.  This is improperly added new matter.  Please call the Examiner for clarification.
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

The amendment filed October 13, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce 
The Applicant has provided two new sets of the specification (one under the Remarks, and one separate specification).  There are numerous more as the specification has added many new pages and new material, much of which has not been properly marked.  
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 60-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  


 However, the claim does delineate how any of these functions are achieved.  Further, the specification does not disclose how the AIR Oracle performs any of these tasks set forth in the claims.  There are multiple more instances of enablement problems, but for sake of brevity, only the above have been provided.  The claim is replete with multiple instances of problems that will be solved but does not provide specifics on functions which will achieve these results.  However, if the Applicant needs more guidance, the Applicant may call the Examiner for further explanation.


Claim  60 discloses “innovative computer programs” for executing functions including rendering and expanding compilations of relations in connected constellations.  However, the specification does not disclose how the computer programs are “innovative” or how the programs achieve the functions set forth in the claims.  There are multiple more instances of enablement problems, but for sake of .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 discloses 

Claims 60-75 disclose “innovative” computer programs, but does not define how the programs are “innovative” rendering the claims indefinite.  There are multiple terms that are not properly defined and are indefinite and also render the claims indefinite.  


Claims 60-75 are rejected as failing to define the invention in the manner required by 35 U.S.C 112(b) or pre-AIA 35 U.S.C. 112, second paragraph.

The claim(s) are narrative in form and/or replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
04/07/2021Primary Examiner, Art Unit 3649